DETAILED ACTION
This action is responsive to the amendment filed on 08/24/2022. 
In the instant application, claims 1, 8 and 15 are amended independent claims; Claims 1-20 have been examined and are pending.  This Action is made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first invent or to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 4, 5, 7-9, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DAGLEY et al. (“Dagley,” US 2021/0342790), filed on April 29, 2020 in view of BROCKMAN et al. (“Brockman,” US 2017/0098272), published on April 6, 2017 and further in view of Koren et al. (“Koren,” US 2007/0156540), published on July 5, 2007.

Regarding claim 1, Dagley teaches a computer-implemented method for displaying vehicle accessories in an augmented reality environment, the method comprising:
generating an image of a real-world physical vehicle in an augmented reality environment (Dagley: ¶ 0029 and Fig. 1A; the extended reality device may identify the one or more anchor points to represent the one or more parts of the vehicle depicted in the video feed as trackable objects in the coordinate space corresponding to the field of view of the extended reality device and by the reference number 125, the extended reality device may render content on the display of the extended reality device. Note: image of a vehicle in Extended Reality interface as shown in Fig. 1A); 
	obtaining a selection of a virtual automotive accessory corresponding to the physical vehicle (Dagley: ¶ 0031 and Fig. 1B; the extended reality device may identify and/or select at least one part of the one or more parts of the vehicle. The extended reality device may prompt the user to provide input identifying the at least one part); 
	in response to user input, identifying content related to the part and displaying content as overlays over images of the part (Dagley: ¶ 0039 and Fig. 1B) [customizing the automotive accessory for the physical vehicle; and displaying the customized automotive accessory to the user in an augmented reality environment such that the customized automotive accessory is overlaid atop the physical vehicle]. 
	Dagley does not appear to teach in response to user input, customizing the automotive accessory for the physical vehicle; and displaying the customized automotive accessory to the user in an augmented reality environment such that the customized automotive accessory is overlaid atop the physical vehicle.
	However Brockman teaches a method for adding accessories to vehicles. Brockman further teaches:
	obtaining a selection of a virtual automotive accessory corresponding to the physical vehicle (Brockman: ¶ 0040 and Fig. 6; a user may select accessories the user wishes to consider for depiction in vehicle animation window 410);
	 in response to user input, customizing the automotive accessory for the physical vehicle (Brockman: ¶ 0046; when a particular accessories are selected, AOA process server may layer the base image with the overlay to form an accessorized image); and displaying the customized automotive accessory to the user [in an augmented reality environment] such that the customized automotive accessory is overlaid atop the physical vehicle (Brockman: ¶ 0045-0046 and Figs. 13A-13C; overlay 730 includes painted body kit accessory pieces 720 are displayed over the based image or modified based image of the vehicle).
	Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Brockman and Dagley in front of them to incorporate the display of overlay associated with selected accessory over the basic vehicle image as disclosed by Brockman with the visualizing vehicle part replacement information using extended reality as taught by Dagley to allow customers to view the selected accessories on a vehicle that is the same or similar to the vehicle being purchased or considered for purchase by the customer and thus facilitate purchases of accessories by the customers (Brockman: ¶ 0003-0004).
	Dagley and Brockman teach all the limitations above but might not have taught displaying the customized automotive accessory to the user in an augmented reality environment.
	However Koren teaches a method for designing a vehicle interior; wherein displaying the customized automotive accessory to the user in an augmented reality environment (Koren: ¶ 0060-0061 and Fig. 8; a user may select a desired seat type and drag it onto the interior space, placing it where and in the orientation desired. 3D visualization of the car design is presented for the user’s convenience. ¶ 0047; a 3D model of the car could be displayed, at the user’s request, for realistically visualizing the constructed car. ¶ 0051; to support visualization and simulation of the designed vehicle, the system can access various virtual reality devices such as: Cave Geowall, VR helmets, 3D monitors, 3D Glasses).
	Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Koren, Dagley and Brockman in front of them to incorporate the method for customized interior space prior to purchasing an automobile as disclosed by Koren with the visualizing vehicle part replacement information using extended reality as taught by Dagley to provide customers freedom to design the selection and arrangement of components within the vehicle’s interior space and thus possibly increase vehicle sales (Koren: ¶ 0003).
Regarding claim 2, Dagley, Brockman and Koren teach the computer-implemented method of claim 1,
Dagley, Brockman and Koren further teach determining whether the customized automotive accessory can be produced (Koren: see par. 0071; when a design is declared as unique, the manufacturer guarantees it will not manufacture a car with an identical design unless the owner consents).  
Regarding claim 4, Dagley, Brockman and Koren teach the computer-implemented method of claim 1,
Dagley, Brockman and Koren further teach wherein customizing the automotive accessory comprises: displaying a baseline automotive accessory to the user via a user device (Koren: see par. 0068; the manufacturer, prior to the sale, designs the car interior basic modules), wherein the baseline automotive accessory has characteristics which can be adjusted within predetermined tolerances (Koren: see par. 0056; some interior components may allow additional customization by the user. A component specific modeler allows guided manipulation of these interior components. One example is a seat modeler that allows changing in color and type of the seat covers); obtaining, via the user device, characteristics selected by the user (Koren: see par. 0056; some interior components may allow additional customization by the user. A component specific modeler allows guided manipulation of these interior components. One example is a seat modeler that allows changing in color and type of the seat covers); and 
	based upon the selected characteristics, generating the customized automotive accessory (Koren: see par. 0060-0061 and Fig. 8; a user 10 may selected interior components 64 from a list on the right. When the “seat” is selected, a menu of seat options 66 is opened to the left and the user 10 can then select the desired seat type and drag it onto the interior space 62, placing it where and in the orientation desired. 3D visualization 68 of the car design is presented for the user’s convenience).  
Regarding claim 5, Dagley, Brockman and Koren teach the computer-implemented method of claim 4,
Dagley, Brockman and Koren further teach wherein the characteristics can include one or more of a shape, material, color, texture, angle, slope or dimension of the baseline automotive accessory (Koren: see par. 0056; some interior components may allow additional customization by the user. A component specific modeler allows guided manipulation of these interior components. One example is a seat modeler that allows changing in color and type of the seat covers).  
Regarding claim 7, Dagley, Brockman and Koren teach the computer-implemented method of claim 1,
Dagley, Brockman and Koren further teach wherein the augmented reality environment is viewed through a viewing lens of the user device (Koren: see par. 0051; to support visualization and simulation of the designed vehicle, the system can access various virtual reality devices such as: Cave Geowall, VR Helmets, 3D monitors, 3D Glasses).  
Regarding claims 8-9, claims 8-9 are directed to a system for performing the method as claimed in claims 1-2, respectively. Claims 8-9 are similar scope to claims 1-2, respectively and are therefore rejected under similar rationale.
Regarding claims 11-12, claims 11-12 are directed to a system for performing the method as claimed in claims 4-5, respectively. Claims 11-12 are similar scope to claims 4-5, respectively and are therefore rejected under similar rationale.
Regarding claim 14, claim 14 is directed to a system for performing the method as claimed in claim 7. Claim 14 is similar scope to claim 7 and is therefore rejected under similar rationale.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dagley, Brockman and Koren as applied to claim 1 in view of BEAVER III et al. (“Beaver,” US 2020/0358783), published on November 12, 2020.
Regarding claim 3, Dagley, Brockman and Koren teach the computer-implemented method of claim 1,
Dagley, Brockman and Koren further teach [aggregating] customized automotive accessories from a user [multiple users]; and based upon the [aggregate] customized automotive accessories, determining which customized automotive accessories can be produced (Koren: see par. 0071; when a design is declared as unique, the manufacturer guarantees it will not manufacture a car with an identical design unless the owner consents). 
Dagley, Brockman and Koren teach all the limitations above but do not explicitly teach aggregating customized automotive accessories from multiple users.
However Beaver teaches a method for collaborative design of custom product. Beaver further teaches aggregating customized automotive accessories from multiple users (Beaver: see par. 0048; facilitating and automating collaboration between computer users in customizing interactive designs of products. See par. 0075; rendering of the image may reflect the effect of sequentially applying all the modifications provided by users during a design collaboration).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Beaver, Dagley, Brockman and Koren in front of them to incorporate the method of customizing products with collaboration from other users as disclosed by Beaver with the visualizing vehicle part replacement information using extended reality as taught by Dagley to provide an effective and efficient interface for facilitating and automating collaboration between computer users in customizing interactive designs of products (Beaver: see pars. 0048-0049).
Regarding claim 10, claim 10 is directed to a system for performing the method as claimed in claim 3. Claim 10 is similar scope to claim 3 and is therefore rejected under similar rationale.


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dagley, Brockman and Koren as applied to claim 1 in view of Curry et al. (“Curry,” US 2015/0154691), published on June 4, 2015.
Regarding claim 6, Dagley, Brockman and Koren teach the computer-implemented method of claim 1,
Dagley, Brockman and Koren do not appear to teach wherein customizing the automotive accessory comprises: recommending customizations to the user based upon a profile of the user.
However Curry teaches a method for online virtual fitting room; wherein customizing the automotive accessory comprises: recommending customizations to the user based upon a profile of the user (Curry: see par. 0067; the functionality of the electronic marketplace may also allow for designers, manufacturers, retailers, or other users to make “suggestions” to an individual user of garments and/or accessories); or recommending customizations to the user based upon profiles of other users.  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Curry, Dagley, Brockman and Koren in front of them to incorporate the garments and/or accessories suggestions as disclosed by Curry with the visualizing vehicle part replacement information using extended reality as taught by Dagley to provide an improved interface that allows a user to view a virtual representation of a selected garment on the user that is capable of accounting for realistic garment material deformation that would occur as the garments are actually worn by the user (Curry: see pars. 0011-0012).
Regarding claim 13, claim 13 is directed to a system for performing the method as claimed in claim 6. Claim 13 is similar scope to claim 6 and is therefore rejected under similar rationale.

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BROCKMAN et al. (“Brockman,” US 2017/0098272), published on April 6, 2017 in view of Koren et al. (“Koren,” US 2007/0156540), published on July 5, 2007.
Regarding claim 15, Brockman teaches a method for displaying vehicle accessories in an augmented reality environment, the method, the method comprising: 
obtaining, from a user via a user device, a customized automotive accessory corresponding to a real-world physical vehicle (Brockman: ¶ 0040 and Fig. 6; a user may select accessories the user wishes to consider for depiction in vehicle animation window 410. ¶ 0045-0046 and Figs. 13A-13C; a user may select painted body kit accessory pieces 720); and
	 displaying the customized automotive accessory to the user [in an augmented reality environment] such that the customized automotive accessory is overlaid atop the physical vehicle (Brockman: ¶ 0045-0046 and Figs. 13A-13C; when a particular accessory is selected, AOA process server may layer the base image with the overlay to form an accessorized image. Overlay 730 includes painted body kit accessory pieces 720 are displayed over the based image or modified based image of the vehicle).
	Brockman teach all the limitations above but does not explicitly teach displaying the customized automotive accessory to the user in an augmented reality environment.
	However Koren teaches a method for designing a vehicle interior; wherein displaying the customized automotive accessory to the user in an augmented reality environment (Koren: ¶ 0060-0061 and Fig. 8; a user may select a desired seat type and drag it onto the interior space, placing it where and in the orientation desired. 3D visualization of the car design is presented for the user’s convenience. ¶ 0047; a 3D model of the car could be displayed, at the user’s request, for realistically visualizing the constructed car. ¶ 0051; to support visualization and simulation of the designed vehicle, the system can access various virtual reality devices such as: Cave Geowall, VR helmets, 3D monitors, 3D Glasses).
	Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Koren and Brockman in front of them to incorporate the method for customized interior space prior to purchasing an automobile as disclosed by Koren with the display of overlay associated with selected accessory over the basic vehicle image as taught by Brockman to provide customers freedom to design the selection and arrangement of components within the vehicle’s interior space and thus possibly increase vehicle sales (Koren: ¶ 0003).
Regarding claim 16, Brockman and Koren teach the method of claim 15,
Brockman and Koren further teach wherein obtaining the customized automotive accessory comprise: uploading a pre-customized automotive accessory to the user device; or in response to user input, customizing the automotive accessory using selections of the user inputted via the user device (Koren: see par. 0060-0061 and Fig. 8; a user 10 may selected interior components 64 from a list on the right. When the “seat” is selected, a menu of seat options 66 is opened to the left and the user 10 can then select the desired seat type and drag it onto the interior space 62, placing it where and in the orientation desired. 3D visualization 68 of the car design is presented for the user’s convenience). 
Regarding claim 17, Brockman and Koren teach the method of claim 15,
Brockman and Koren further teach determining whether the customized automotive accessory can be produced (Koren: see par. 0071; when a design is declared as unique, the manufacturer guarantees it will not manufacture a car with an identical design unless the owner consents); or aggregating customized automotive accessories from multiple users, and based upon the aggregate customized automotive accessories, determining which customized automotive accessories can be produced.  
Regarding claim 18, Brockman and Koren teach the method of claim 15,
Brockman and Koren further teach wherein customizing the automotive accessory comprises: displaying a baseline automotive accessory to the user via a user device (Koren: see par. 0068; the manufacturer, prior to the sale, designs the car interior basic modules), wherein the baseline automotive accessory has characteristics which can be adjusted within predetermined tolerances (Koren: see par. 0056; some interior components may allow additional customization by the user. A component specific modeler allows guided manipulation of these interior components. One example is a seat modeler that allows changing in color and type of the seat covers); obtaining, via the user device, characteristics selected by the user (Koren: see par. 0056; some interior components may allow additional customization by the user. A component specific modeler allows guided manipulation of these interior components. One example is a seat modeler that allows changing in color and type of the seat covers); and 
	based upon the selected characteristics, generating the customized automotive accessory (Koren: see par. 0060-0061 and Fig. 8; a user 10 may selected interior components 64 from a list on the right. When the “seat” is selected, a menu of seat options 66 is opened to the left and the user 10 can then select the desired seat type and drag it onto the interior space 62, placing it where and in the orientation desired. 3D visualization 68 of the car design is presented for the user’s convenience).  
Regarding claim 20, Brockman and Koren teach the method of claim 15,
Brockman and Koren further teach wherein the augmented reality environment is viewed through a viewing lens of the user device (Koren: see par. 0051; to support visualization and simulation of the designed vehicle, the system can access various virtual reality devices such as: Cave Geowall, VR Helmets, 3D monitors, 3D Glasses).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brockman and Koren as applied to claim 15 above and further in view of Curry et al. (“Curry,” US 2015/0154691), published on June 4, 2015.
Regarding claim 19, Brockman and Koren teaches the computer-implemented method of claim 15,
Brockman and Koren do not appear to teach wherein customizing the automotive accessory comprises: recommending customizations to the user.
However Curry teaches a method for online virtual fitting room; wherein customizing the automotive accessory comprises: recommending customizations to the user (Curry: see par. 0067; the functionality of the electronic marketplace may also allow for designers, manufacturers, retailers, or other users to make “suggestions” to an individual user of garments and/or accessories); or recommending customizations to the user based upon profiles of other users.  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Curry, Brockman and Koren in front of them to incorporate the garments and/or accessories suggestions as disclosed by Curry with the display of overlay associated with selected accessory over the basic vehicle image as taught by Brockman to provide an improved interface that allows a user to view a virtual representation of a selected garment on the user that is capable of accounting for realistic garment material deformation that would occur as the garments are actually worn by the user (Curry: see pars. 0011-0012).

Response to Arguments
Applicants’ arguments filed on 08/24/2022, have been fully considered but are moot in view of the new grounds of rejection presented above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Monday – Friday from 8:30AM – 5:00PM.
When attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). When you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174